

Settlement Agreement


This Settlement Agreement (the “Agreement”) is entered into February 1, 2005 by
and between:
 
eRXSYS, Inc.
18662 MacArthur Blvd., Suite #200-15
Irvine, California 92612
(“eRXSYS”)


And


Ronald Folse
(“Folse”)


WITNESSETH


WHEREAS, Folse resigned as eRXSYS’ Executive Vice President on November 19,
2004; and


WHEREAS, the Parties desire enter into an agreement regarding Folse’s
resignation as Executive Vice President subject to all of the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
set forth and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.   Termination of Executive Employment Agreement: By execution of this
Agreement, the Executive Employment Agreement entered into by and between
      eRXSYS and Folse on or about March 2, 2003 (the “Employment Agreement”)
and all subsequent amendments to the Employment Agreement shall be null
      and void.

 
2.   Reimbursement of Expenses: eRXSYS shall reimburse Folse for all reasonable
expenses incurred relating his employment as Executive Vice President.
      Folse shall provide receipts and vouchers to eRXSYS for all expenses for
which reimbursement is claimed.
 
3.   Return of Corporate Property: Folse shall return to eRXSYS all property,
including, without limitation, all equipment, keys, credit cards, tangible
      proprietary information, documents, books, records, reports, notes,
contracts, lists, computer software and hardware, and copies thereof, created on
any
      medium and furnished to, obtained by, or prepared by Folse in the course
of or incident to Folse’s employment.


4.   Return of Shares to Treasury and Issuance of Warrants: Folse shall return
to the corporate treasury 429,353 shares of eRXSYS common stock for
      which he is the beneficial holder. The specific shares returned to the
corporate treasury shall be determined solely by Folse.



  1  

--------------------------------------------------------------------------------


5.   Non-Compete: Folse agrees that for a period of one (1) year following the
date of this Agreement he will not for his own account or jointly with another,
     directly or indirectly, for or on behalf of any individual, partnership,
corporation, or other legal entity, as principal, agent or otherwise own,
control, manage,
     engage in, be employed by, work as an independent contractor for, consult
with, or otherwise participate in, a business other than eRXSYS, wherever
     located, engaged in operating pharmacies that specialize in the dispensing
of highly regulated pain medication by utilizing technology that allows
physicians to
     transmit prescriptions from a personal data assistant and/or desktop
computer directly to the pharmacies. In the event that eRXSYS is dissolved, the
non-
     competition provisions of this paragraph shall not apply and shall be
otherwise null and void.


6.  Mutual Release: With the sole exception of the obligations imposed by this
Agreement, Folse, for himself, heirs, executors, administrators, successors, and
     assigns, hereby releases and discharges eRXSYS, its subsidiaries, and each
of their respective past and present officers, directors, agents and employees,
     from any and all actions, causes of action, claims, demands, grievances,
and complaints, known and unknown, which Folse or his heirs, executors,
     administrators, successors, or assigns ever had or may have at any time
through the date of this Agreement. Folse acknowledges and agrees that this
release is
     intended to and does cover, but is not limited to, (i) any claim of
employment discrimination of any kind whether based on a federal, state, or
local statute or
     court decision; or (ii) any claim, whether statutory, common law, or
otherwise, arising out of the terms or conditions of Folse’s employment at
eRXSYS
     and/or Folse’s separation from eRXSYS. The enumeration of specific rights,
claims, and causes of action being released shall not be construed to limit the
     general scope of this release. It is the intent of the parties that by this
release Folse is giving up all rights, claims and causes of action occurring
prior to the date
     of this Agreement, whether or not any damage or injury has yet occurred.
Folse accepts the risk of loss with respect to both undiscovered claims and with
     respect to claims for any harm hereafter suffered arising out of conduct,
statements, performance or decisions occurring before the date of this
Agreement.

    
With the sole exception of the obligations imposed by this Agreement, eRXSYS
hereby releases Folse, his heirs, executors, administrators, successors, and
      assigns, from any and all actions, causes of action, claims, demands,
grievances, and complaints, known and unknown, which eRXSYS ever had or may have
      at any time through the date of this Agreement. eRXSYS acknowledges and
agrees that this release is intended to and does cover, but is not limited to,
(i) any
      claim, whether statutory, common law, or otherwise, arising out of the
terms or conditions of Folse’s employment at eRXSYS and/or Folse’s separation
from
      eRXSYS, and (ii) any claim for attorneys' fees, costs, disbursements, or
other like expenses. The enumeration of specific rights, claims, and causes of
action
      being released shall not be construed to limit the general scope of this
release. It is the intent of the parties that by this release eRXSYS is giving
up all rights,
      claims and causes of action occurring prior to the date of this Agreement,
whether or not any damage or injury has yet occurred.



  2   

--------------------------------------------------------------------------------

 
      eRXSYS accepts the risk of loss with respect to both undiscovered claims
and with respect to claims for any harm hereafter suffered arising out of
conduct,
      statements, performance or decisions occurring before the date of this
Agreement.
 
7.   Indemnification: eRXSYS shall indemnify, defend and hold Folse harmless, to
the maximum extent permitted by law, against all judgments, fines, amounts
      paid in settlement and all reasonable expenses, including attorneys’ fees
incurred by Folse, in connection with the defense of, or as a result of any
action or
      proceeding , or any appeal from any action or proceeding, in which Folse
is made or is threatened to be made a party by reason of the fact that Folse was
an
      officer or director of eRXSYS, regardless of whether such action or
proceeding is one brought by or in the right of eRXSYS. Each of the parties
hereto shall
      give prompt notice to the other of any action or proceeding from which
eRXSYS is obligated to indemnify, defend and hold harmless Folse of which it or
he
      gains knowledge.

 
eRXSYS hereby represents and warrants that Folse shall be covered and insured up
to the maximum limits provided by all insurance which eRXSYS maintains to
indemnify its directors and officers.
 
8.  Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without giving effect to the
conflicts
     of law principles.

 
9.  Miscellaneous: No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision and no waiver shall
     constitute a continuing waiver. No waiver shall be binding unless executed
in writing by the party making the waiver. No supplement, modification, or
     amendment of the Agreement shall be binding unless executed in writing and
agreed upon by all parties. The Agreement supersedes all prior understandings,
     written or oral, and constitutes the entire Agreement between the parties
hereto with respect to the subject matter hereof. Time is of the essence.
 
10. Counterparts: This Agreement may be executed in counterparts and by
facsimile, each of such counterparts so executed will be deemed to be an
original
      and such counterparts together will constitute one and the same instrument
and notwithstanding the date of execution will be deemed to bear the first date
      written above.

 
IN WITNESS WHEREOF, eRXSYS and Folse have duly executed this Agreement as of the
day and year first above written.


eRXSYS, Inc.            




/s/ Richard Falcone   
                                                                /s/ Ronald
Folse  
      By:   Richard
Falcone                                                                  
                      Ronald Folse
      Its:    Chairman




  3   

--------------------------------------------------------------------------------
